Citation Nr: 1221141	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  08-27 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for skin disorder, to include urticaria.

2.  Entitlement to service connection for gastric/bowel disorder, to include cholecystitis.

3.  Entitlement to an effective date earlier than January 29, 2007 for the assignment of a 30 percent disability rating for coronary artery bypass graft.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1967 to August 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in pertinent part, denied service connection for urticaria (claimed as skin condition) and cholecystitis (claimed as gallbladder and gastric condition).

In an August 2008 substantive appeal, via a VA Form 9, the Veteran requested a personal hearing before the Board at the RO.  In a November 2008 statement, via a VA Form 21-4138, the Veteran's representative requested the claims file be submitted to the Board without a hearing because the Veteran no longer wanted the hearing.  The Board finds there is no hearing request pending at this time.  38 C.F.R. § 20.702(e) (2011).    

The issues of entitlement to service connection for gastric/bowel disorder, to include cholecystitis and entitlement to an effective date earlier than January 29, 2007 for the assignment of a 30 percent disability rating for coronary artery bypass graft are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal regarding the issue of service connection skin disorder has been obtained.

2.  The Veteran experienced an episode of urticaria in service.

3.  Skin disorder symptoms were not chronic in service.

4.  Skin disorder symptoms have not been continuous since separation from service.

5.  The Veteran's currently diagnosed skin disorder is not related to active service.


CONCLUSION OF LAW

The criteria for service connection for skin disorder, to include urticaria, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.380 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a February 2007 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed the Veteran it had to obtain any records held by any federal agency.  This letter also informed the Veteran that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of; and (5) effective date of the disability.  The United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the February 2007 letter included the type of evidence necessary to establish a disability rating and effective date for the disability on appeal.  

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the service connection claim for skin disorder, the evidence of record includes the Veteran's service treatment records, VA outpatient treatment records from January 2007 to November 2007, treatment records from the Naval Hospital in Jacksonville, Florida from June 1994 to May 2007, and an August 2007 personal statement from the Veteran.

Although an examination or an opinion was not obtained in connection with the service connection claim for skin disorder, the Board finds that VA was not under any obligation to provide an examination, as such is not necessary to make a decision on the claim.  Specifically, in disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d).  

In determining whether an examination is warranted under 38 U.S.C.A. § 5103A(d), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-79.  As discussed below, the only evidence indicating that the Veteran's claimed skin disorder may be associated with active service are the Veteran's own conclusory generalized statements which are contradicted by the objective medical evidence of record.  In addition, there is competent medical evidence of record that shows skin disorder symptoms were not chronic in service or continuous since separation from service.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection Laws & Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 1131.  When a chronic disease is shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 488, 498 (1997).  A "chronic disease in service" requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.'  Id.  When the disease identity is established, there is no requirement of evidentiary showing continuity; however, continuity of symptomatology after discharge is required to support the claim only where the condition noted during service is not, in fact, shown to be chronic or the diagnosis of chronicity may be legitimately questioned.  Id.  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board notes that diseases of allergic etiology, including bronchial asthma and urticaria, may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  Increase in the degree of disability during service may not be disposed of routinely as natural progress or as due to the inherent nature of the disease.  Seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  The determination as to service incurrence or aggravation must be on the whole evidentiary showing.  38 C.F.R. § 3.380. 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis of Service Connection for a Skin Disorder

The Veteran contends that service connection is warranted for urticaria due to the recurrence of symptomatology since his diagnosis of urticaria during service.  

The Board finds that the Veteran experienced an episode of urticaria during service, but skin disorder symptoms were not chronic therein.  August 1985 service treatment records show the Veteran was evaluated and treated for transient urticaria after complaints of multiple skin eruptions on both arms and neck that itch and only occurs when he perspires.  He was released from emergency care as good and stable, sent back to his home/quarters, and there was no indication he was placed on permanent profile or permanent restriction in service because of urticaria.  The August 1985 records also document three prior episodes of hives, once in 1980 after eating a hotdog and twice in 1984 after shoveling snow and getting warm from wearing heavy clothing.  VA regulations provide that such seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  See 38 C.F.R. § 3.380.  

In addition, in-service examination reports in January 1982, February 1986, May 1988, and March 1989 revealed no abnormalities with regard to the Veteran's skin, and the Veteran marked "no" on a March 1989 report of medical history for having or having ever had a skin disease.  Such evidence shows no chronic symptoms during service.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that skin disorder symptoms have not been continuous since separation from service in August 1989.  As indicated, the March 1989 in-service examination report did not reflect a diagnosis of a skin disorder.  Following separation from service in August 1989, the evidence of record shows no complaints, diagnosis, or treatment for a skin disorder until 1995.  The absence of post-service complaints, findings, diagnosis, or treatment for six years after service is one factor that tends to weigh against a finding of continuous skin disorder symptoms after separation from service.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence). 

The first post-service treatment is a VA outpatient treatment record in November 1995 that indicates the Veteran occasionally gets hives for about 15 to 30 minutes.  A December 2004 record documented the Veteran's present illness to include urticaria, which had only a three month history.  Then in November 2005, the Veteran reportedly got hives, sought emergency room treatment, and was diagnosed upon discharge with an acute allergic reaction.

With regard to the Veteran's assertions, including the December 2007 notice of disagreement and August 2007 personal statement, that a skin disorder began during service and that his skin disorder symptoms have continued following service, the Board finds that, while the Veteran is competent to report the onset of his skin disorder symptoms, his recent report of continuous skin disorder symptoms since service is inconsistent with, and outweighed by, the other lay and medical evidence of record, and is not credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's statements as to continuous skin disorder symptoms after service are not credible because they are outweighed by other, more contemporaneous evidence of record that includes the clinical evaluation at the March 1989 in-service examination that reported no skin disorder or skin disorder symptoms, a March 1989 report of medical history in which the Veteran marked "no" for having or ever had a history of skin disease, and both an absence of post-service treatment and affirmative history given by the Veteran during post-service treatment that show post-service onset of symptoms of skin disorder.  Moreover, despite the presence for symptoms of urticaria in service, seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  See 38 C.F.R. § 3.380.  

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed skin disorder is not related to his active service.  VA outpatient treatment records show that in November 1995 the examining physician noted the Veteran's hives seem to occur when it turns cold or hot.  In March 1997, the Veteran reportedly gets hives when he picks up wood, just in the areas where the wood touches the body and arms.  In June 1998, a physician noted the Veteran gets hives when hot or cold.  In January 2001, the examining physician reported the Veteran gets an urticaria when the weather changes and noted a specific medication (vancomycin) causes hives.  In June 2004, the Veteran's diagnosis revealed hives with cold or hot, and in November 2005 the Veteran reportedly gets hives from going in and out of cold and also with lobster and crabs.

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current skin disorder and his period of active service, including no credible evidence of continuity of symptomatology of a skin disorder since service which would serve either as a nexus to service or as the basis for a medical nexus opinion.  The specified VA outpatient treatment records noted above are competent and probative medical evidence because they are factually accurate and supported by history and multiple consistent findings after each treatment session.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for skin disorder, and outweighs the Veteran's more recent contentions regarding in-service chronic skin disorder symptoms and post-service skin disorder symptoms. 

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for skin disorder, to include urticaria, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

ORDER

Service connection for skin disorder, to include urticaria, is denied


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issues of entitlement to service connection for gastric/bowel disorder, to include cholecystitis, and entitlement to an effective date earlier than January 29, 2007 for the assignment of a 30 percent disability rating for coronary artery bypass graft.  In this case, the claims file does not include a medical opinion addressing whether the claimed disability is related to the medications he has been taking, to include medications for service-connected disabilities.  Nor did the RO issue a statement of the case with regard to the claim for an earlier effect date.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. §§ 3.159(c), (d); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2011).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR  part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.; see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

With respect to a current gastric/bowel disorder, the evidence shows that the Veteran has been diagnosed with cholecystitis.  The Veteran is also service connected for hypertension, coronary artery bypass graft, bilateral hearing loss, and tinnitus.  In an August 2007 personal statement, the Veteran reported that after he underwent surgical operation for the removal of his entire gallbladder in April 2007, he was told by doctors that the stone deposits could have been caused by cholesterol deposits, the medications he is taking, or a combination of both.  In the December 2007 notice of disagreement, he further noted that his current diagnosis of cholecystitis is related to service due to its connection with medications he has been taking with previously diagnosed medical conditions.  See Waters, 601 F.3d at 1277 (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).  Also of record is an April 2007 VA outpatient treatment record, in which a VA physician indicated the Veteran had hypersensitivity over the right upper abdomen, of which a portion could represent a large gallstone and the less well-defined portion could represent some type of residual contrast material or medication, or milk of calcium bile.

This case presents a certain medical question which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  This question concerns the relationship, if any, between the Veteran's currently diagnosed cholecystitis and the medications he has been taking for other diagnosed disabilities, to include his service-connected disabilities.  This question should be addressed by an appropriately qualified medical professional.  See Charles, 16 Vet. App. 370; see also 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon, 20 Vet. App. at 79.

In this case, the claims file does not include a medical opinion addressing whether the currently diagnosed gastric/bowel disorder is related to service or to medications for any of the service-connected disabilities, and there is insufficient medical evidence to make such a determination.  For these reasons, the Board finds that the Veteran should be afforded a VA examination in order to obtain an opinion as to whether the current gastric/bowel disorder was incurred in or aggravated by service or caused by or aggravated (permanently worsened in severity) by medications taken for service-connected disabilities. 

With regard to the service-connected coronary artery bypass graft, the Veteran submitted a March 2008 statement, via a VA Form 21-4138, in disagreement with the effective date assigned in the November 2007 rating decision which increased the disability rating to 30 percent disabling, effective January 29, 2007.  Specifically, the Veteran asserted that the effective date should be assigned March 1998 instead of January 2007.  The Court has held that, where the record contains a notice of disagreement as to an issue, but no statement of the case, the issue must be remanded to the originating agency to issue a statement of the case and to provide the claimant an opportunity to perfect the appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).  In this case, a statement of the case was not issued for the issue of entitlement to an effective date earlier than January 29, 2007 for the assignment of a 30 percent disability rating for coronary artery bypass graft, thus the Board finds that a remand is required for this issue.

Accordingly, the issue of entitlement to service connection for gastric/bowel disorder, to include cholecystitis, is REMANDED for the following actions:
	
1.  Issue a statement of the case to the Veteran and his representative, addressing the issue of entitlement to an effective date earlier than January 29, 2007 for the assignment of a 30 percent disability rating for coronary artery bypass graft.  The Veteran and his representative should be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

2.  Obtain and associate with the claims file all outstanding VA outpatient treatment records pertaining to a gastric/bowel disorder, to include cholecystitis, from May 2008, the date of the most recent treatment record, to the present.  If the requested information is unavailable, the Veteran and his representative should be apprised of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c).

3.  Next, the RO/AMC should schedule the Veteran for a VA compensation examination to determine the nature and etiology of the Veteran's gastric/bowel disorder, to include cholecystitis.  The relevant documents in the claims folder should be made available to the VA examiner for review. 

All indicated tests and studies are to be performed.  The VA examiner should also request a history from the Veteran.  A notation to the effect that the record review and history took place should be included in the report of the examiner.

Based upon a review of all the record, including service treatment records, history of the Veteran, and clinical findings, the VA examiner is requested to offer the following opinions:

a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed gastric/bowel disorder, to include cholecystitis, had its onset during service or is related to service?

b) Is it at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed gastric/bowel disorder, to include cholecystitis, is caused by any of his service-connected disabilities, specifically the medications taken for such disabilities?

c) Is it at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed gastric/bowel disorder, to include cholecystitis, aggravated (permanently worsened in severity) by any of his service-connected disabilities, specifically the medications taken for such disabilities?  If so, the examiner should identify the baseline level of severity of the gastric/bowel disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity of the gastric/bowel disorder is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression.

A rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

4.  Thereafter, the issue of entitlement to service connection for gastric/bowel disorder, to include cholecystitis, should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran and representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



Department of Veterans Affairs


